UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-7459



CORBIN X. MACON,

                                                Plaintiff - Appellant,

             versus


GENE JOHNSON, Director, Virginia Department of
Corrections; DONALD R. GUILLORY, Director,
Virginia Correctional Enterprises,

                                               Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:06-cv-00402-RAJ)


Submitted:    January 18, 2007               Decided:   January 23, 2007


Before WILKINSON, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Corbin X. Macon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Corbin X. Macon appeals from the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   Macon v. Johnson, No. 2:06-cv-00402-RAJ (E.D.

Va. July 27, 2006).   To the extent that Macon seeks to raise new

claims in his informal brief, these claim are not properly before

this court.   See Muth v. United States, 1 F.3d 246, 250 (4th Cir.

1993).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -